16‐3560‐cv 
      U.S. Bank Natʹl Assʹn v. Bank of America N.A. 
      	                                     	                                         
 1                            UNITED STATES COURT OF APPEALS 
 2                                FOR THE SECOND CIRCUIT 
 3                                                          

 4                                    August Term 2017 

 5               (Argued: November 8, 2017      Decided: February 15, 2019) 

 6                                  Docket No. 16‐3560‐cv 
 7                                                             

 8             U.S. BANK NATIONAL ASSOCIATION, AS SUCCESSOR (WELLS FARGO 
 9               BANK, NA), AS TRUSTEE (REGISTERED HOLDERS OF CITIGROUP 
10            COMMERCIAL MORTGAGE TRUST 2007‐C6, COMMERCIAL MORTGAGE 
11              PASS‐THROUGH CERTIFICATES, SERIES 2007‐C6), ACTING BY AND 
12            THROUGH SPECIAL SERVICER CWCAPITAL ASSET MANAGEMENT LLC,  
13                                                                     
14                                              Plaintiff‐Appellant, 
15     
16                                              v. 
17                                                
18                                 BANK OF AMERICA N.A.,    
19                                            
20                                             Defendant‐Appellee. 
21     
22                                                             

23                    ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
24                        FOR THE SOUTHERN DISTRICT OF NEW YORK 

25                                                             
26     
27    Before: 
28                       LEVAL, LIVINGSTON, and CHIN, Circuit Judges. 
29                                                             

30          Appeal by Plaintiff U.S. Bank National Association from orders of the 
31    United States District Court for the Southern District of New York (Paul G. 
 1    Gardephe, J.) denying Plaintiff’s motion to retransfer the suit to the United States 
 2    District Court for the Southern District of Indiana, where it was instituted, and 
 3    granting judgment on the pleadings in favor of Defendant Bank of America N.A., 
 4    by reason of untimeliness under the laws of New York. The district court in 
 5    Indiana had transferred the case to New York under 28 U.S.C. § 1631 based on its 
 6    conclusion that the defendant was not subject to personal jurisdiction in Indiana. 
 7    Although we disagree with that conclusion (and therefore with the propriety of 
 8    the transfer under § 1631), we affirm the New York district court’s denial of the 
 9    motion to retransfer to Indiana, treat the original transfer as one made under 28 
10    U.S.C. § 1404(a) (rather than § 1631), and vacate the judgment that the suit was 
11    untimely under the laws of New York. The judgment is VACATED and the case 
12    is REMANDED for further proceedings.  

13          Judge CHIN concurs in a separate opinion.  

14                                                              
15                               
16                              COLLEEN M. MALLON (Gregory A. Cross, on the brief), 
17                                   Venable LLP, Baltimore, Maryland, for Plaintiff‐
18                                   Appellant. 
19                               
20                              ELIZABETH P. PAPEZ (Luke A. Connelly, Stephanie A. 
21                                   Maloney, on the brief), Winston & Strawn LLP, 
22                                   Washington, D.C. and New York, New York, for 
23                                   Defendant‐Appellee.  
24                                                              

25    LEVAL, Circuit Judge: 

26          In this suit for breach of contract, Plaintiff U.S. Bank National Association 

27    appeals from orders of the United States District Court for the Southern District 

28    of New York (Paul G. Gardephe, J.) denying its motion to retransfer the suit to 

29    the United States District Court for the Southern District of Indiana, where it was 



                                              ‐ 2 ‐ 
       
 1    instituted, and granting judgment on the pleadings in favor of Defendant Bank of 

 2    America N.A., by reason of the untimeliness of the suit under New York’s statute 

 3    of limitations. The district court in Indiana had transferred the case to New York 

 4    under 28 U.S.C. § 1631, based on its conclusion that the suit could not be brought 

 5    in Indiana because the Defendant (a nationally chartered bank and citizen of 

 6    North Carolina) was not subject to personal jurisdiction in Indiana.  

 7          We disagree with the Indiana district court’s conclusion that the Defendant 

 8    was not subject to the jurisdiction of the Indiana court, and therefore we 

 9    necessarily conclude that the Indiana court’s transfer to New York was not 

10    authorized by § 1631.  We nonetheless affirm the New York district court’s denial 

11    of Plaintiff’s motion to retransfer to Indiana, treat the original transfer as one 

12    made under 28 U.S.C. § 1404(a) (rather than § 1631), and vacate the judgment of 

13    dismissal rendered on the ground that the suit was untimely under the laws of 

14    New York.    

15     

16     

17     

18     



                                               ‐ 3 ‐ 
       
 1                                          BACKGROUND 

 2    I.     The Mortgage Loan Purchase Agreement 

 3           In 2007, Defendant Bank of America’s predecessor, LaSalle Bank N.A.,1 

 4    entered into a Mortgage Loan Purchase Agreement (the “MLPA”), for the sale of 

 5    a portfolio (of approximately 100 commercial mortgage loans) to an entity2 acting 

 6    for the benefit of an investment trust (the “Trust”), for which Plaintiff U.S. Bank 

 7    (a nationally chartered bank and citizen of Ohio) serves as Trustee. The MLPA 

 8    was supplemented by a Pooling and Servicing Agreement (the “PSA”), which 

 9    provided that the purchaser would deposit the loans into the Trust and assign all 

10    of its rights under the MLPA to the Trust.   

11           In the MLPA, the seller made representations and warranties regarding the 

12    loans.  These included Representation No. 8 (set forth in the margin),3 which 


                                                       
      1 LaSalle Bank later merged with Defendant Bank of America. 

      2 Citigroup Commercial Mortgage Securities, Inc. was the purchaser under the MLPA 

      for the benefit of the Trust. 
      3 “Each related Mortgage is a valid and enforceable first lien on the related Mortgaged 

      Property subject only to . . . [exceptions not relevant here] and the following title 
      exceptions . . . (b) covenants, conditions and restrictions, rights of way, easements and 
      other matters of public record, none of which, individually or in the aggregate, materially 
      and adversely interferes with the current use of the Mortgaged Property or the security intended 
      to be provided by such Mortgage or with the Mortgagorʹs ability to pay its obligations under the 
      Mortgage Loan when they become due or materially and adversely affects the value of the 
      Mortgaged Property . . . .” App. 93. (emphasis added) 
       
                                                    ‐ 4 ‐ 
       
 1    effectively represented the absence of any restrictions that would interfere with 

 2    the mortgagorʹs ability to pay its obligations under the mortgage loan or would 

 3    materially and adversely affect the value of the mortgaged property.  

 4          The MLPA prescribes specific remedies available to the mortgagee in the 

 5    event of a “Document Defect or a Breach” of a representation. App. 79.  Pursuant 

 6    to Section 3(c), the seller of the loan portfolio (Defendant’s predecessor) 

 7    undertook a commitment that, upon receipt of notice of a Document Defect or 

 8    Breach, it would: 

 9                 cure such Document Defect or Breach . . . in all material 
10                 respects, or, if such Document Defect or Breach . . . 
11                 cannot be cured . . . , (i) repurchase the affected 
12                 Mortgage Loan at the applicable Purchase Price . . . , or 
13                 (ii) substitute a Qualified Substitute Mortgage Loan for 
14                 such affected Mortgage Loan . . . . 

15    App. 79.  

16          The PSA, in Section 2.03, similarly provides that, after receiving timely 

17    notice of a Document Defect or Breach, the seller shall:  

18                 (i) cure such Document Defect or Breach, as the case 
19                 may be, in accordance with Section 3 of the applicable 
20                 [MLPA], (ii) repurchase the affected Trust Mortgage 
21                 Loan in accordance with Section 3 of the related 
22                 [MLPA], or (iii) within two (2) years of the Closing  




                                               ‐ 5 ‐ 
       
 1                   
 2                  Date, substitute a Qualified Substitute Mortgage Loan 
 3                  for such affected Trust Mortgage Loan . . . .  

 4    App. 247.  

 5    II.     The Indiana Loan  

 6            One of the items in the portfolio sold pursuant to the MLPA, was a $9 

 7    million loan (the “Loan”), which is the subject of this litigation, made in 2007 to 

 8    Womenʹs Physicians Group, LLC.  Repayment of the Loan was secured in part by 

 9    a mortgage on a two‐story commercial building (the “Property”) (then owned by 

10    the borrower/mortgagor Womenʹs Physicians Group), which was located on a 

11    hospital campus in Indiana. Womenʹs Physicians Group had purchased the 

12    Property from Galen Hospital Corporation (the “Hospital”) pursuant to a special 

13    warranty deed. The deed includes two title exceptions that run with the 

14    property: (1) a use restriction, which, absent the consent of the Hospital, 

15    prohibits use of the Property otherwise than as an ambulatory surgery center and 

16    medical offices, and (2) a right of first refusal in favor of the Hospital for any sale, 

17    transfer, or assignment.  

18            In 2012, Women’s Physicians Group lost the major tenant for the Property, 

19    was unable to secure a new tenant that would use the Property in a manner that 

20    conformed to the use restriction, and consequently defaulted on the Loan. On 
                                                ‐ 6 ‐ 
       
 1    December 13, 2012, the Trust, which had acquired the Loan pursuant to the 

 2    MLPA, commenced a foreclosure action in Indiana state court against Womenʹs 

 3    Physicians Group. The foreclosure court appointed a receiver, who similarly 

 4    failed to secure either a tenant or a waiver or  modification of the deed 

 5    restrictions.  

 6           On October 18, 2013, Plaintiff‐Trustee notified Bank of America that it had 

 7    violated MLPA Representation No. 8 and demanded that Bank of America cure 

 8    the violation or repurchase the Loan, as provided in the MLPA. Bank of America 

 9    did not do so.   

10    III.   The Proceedings Below 

11           On September 12, 2014, Plaintiff, as Trustee, brought this action against 

12    Bank of America in the Indiana district court, alleging breach of Representation 

13    No. 8. Bank of America moved to dismiss the suit, or alternatively to transfer it to 

14    the Southern District of New York, asserting that it was not subject to personal 

15    jurisdiction in Indiana. The Indiana district court ruled that Bank of America was 

16    not subject to personal jurisdiction in Indiana. The Indiana district court 

17    transferred the case to the New York district court pursuant to 28 U.S.C. § 1631, 

18    which authorizes a federal district court, on the basis of a “want of jurisdiction, . . 



                                               ‐ 7 ‐ 
       
 1    . if it is in the interest of justice, [to] transfer such action . . . to any other such 

 2    court . . . in which the action . . . could have been brought.”4 It is undisputed that 

 3    venue and jurisdiction are proper in the Southern District of New York.  

 4           Following the transfer, Plaintiff moved in the New York district court to 

 5    retransfer the case to the Indiana district court, arguing that, contrary to the 

 6    Indiana district court’s ruling, Bank of America was subject to the court’s 

 7    personal jurisdiction in Indiana on several different bases. The New York district 

 8    court denied the motion. In the meantime, Bank of America had moved in the 

 9    New York district court for judgment on the pleadings.  The district court 

10    granted that motion, concluding that Plaintiff’s claim for breach of contract was 

11    time‐barred under New Yorkʹs six‐year statute of limitations. The court entered 

12    judgment in favor of Defendant Bank of America on September 22, 2016. This 

13    appeal followed.  



                                                       
      4 28 U.S.C. § 1631 provides for transfers to cure want of jurisdiction, as follows: 

       
                  Whenever a civil action is filed in a court . . . and that court finds that 
                  there is a want of jurisdiction, the court shall, if it is in the interest of 
                  justice, transfer such action or appeal to any other such court . . . in which 
                  the action or appeal could have been brought at the time it was filed or 
                  noticed, and the action or appeal shall proceed as if it had been filed in or 
                  noticed for the court to which it is transferred on the date upon which it 
                  was actually filed in or noticed for the court from which it is transferred. 
                                                     ‐ 8 ‐ 
       
 1                                       DISCUSSION 

 2           Plaintiff raises a number of arguments on appeal, including that the 

 3    Indiana district court erred in finding that Bank of America was not subject to its 

 4    jurisdiction, that the New York district court erred in refusing to retransfer the 

 5    case to Indiana, and that the New York district court accordingly should not 

 6    have entered judgment in favor of Defendant. We address these issues in turn. 


 7    I.     Was Defendant Subject to the Personal Jurisdiction of the Indiana District 

 8    Court?  

 9           Plaintiff contends that, contrary to the Indiana district court’s ruling, Bank 

10    of America was subject to personal jurisdiction in Indiana, both on the basis of 

11    general jurisdiction (because of either its waiver or its extensive activities in 

12    Indiana) and specific jurisdiction (because of the contractual representations it 

13    undertook concerning real property in Indiana and the commitments it 

14    undertook in the terms of the MLPA to perform acts in Indiana). We are 

15    persuaded that Bank of America made itself subject to Indiana personal 

16    jurisdiction in this case. Accordingly, we have no need to consider Plaintiff’s less 

17    persuasive arguments that Bank of America was also subject to general Indiana 

18    jurisdiction. 


                                               ‐ 9 ‐ 
       
 1          To determine personal jurisdiction, a federal district court applies the long‐

 2    arm statute of the state in which it sits.  See Chloé v. Queen Bee of Beverly Hills, LLC, 

 3    616 F.3d 158, 163 (2d Cir. 2010).  Indianaʹs long‐arm statute authorizes courts to 

 4    exercise jurisdiction on any basis permitted by the U.S. Constitution.   Advanced 

 5    Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 800 (7th Cir. 

 6    2014) (“Under Indianaʹs long‐arm statute, Indiana state courts may exercise 

 7    personal jurisdiction on a number of prescribed bases, as well as ‘on any basis 

 8    not inconsistent with the Constitution of this state or the United States.’”) 

 9    (quoting Ind. R. Trial P. 4.4(A)).   To comport with due process, a forum state 

10    may exercise jurisdiction over an out‐of‐state corporate defendant only if the 

11    defendant has ʺcertain minimum contacts with [the State] such that the 

12    maintenance of the suit does not offend ʹtraditional notions of fair play and 

13    substantial justice.ʹʺ  Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 

14    923 (2011) (alteration in original) (quoting Intʹl Shoe Co. v. Washington, 326 U.S. 

15    310, 316 (1945)).  Specific jurisdiction over an out‐of‐state defendant “is available 

16    when the cause of action sued upon arises out of the defendantʹs activities in a 

17    state.ʺ Brown v. Lockheed Martin Corp., 814 F.3d 619, 624 (2d Cir. 2016). 




                                                ‐ 10 ‐ 
       
 1           When deciding whether personal jurisdiction over a defendant exists in a 

 2    district court that falls outside this Circuit, we need not predict how our sister 

 3    circuit would decide the question, ʺsince we are at liberty to decide for ourselves 

 4    what the Due Process Clause requires to sustain personal jurisdiction.ʺ  Chew v. 

 5    Dietrich, 143 F.3d 24, 30 (2d Cir. 1998); see also SongByrd, Inc. v. Estate of Grossman, 

 6    206 F.3d 172, 180‐81 (2d Cir. 2000) (applying this circuitʹs case law to decide 

 7    whether Louisiana could exercise personal jurisdiction over a defendant).  

 8    Although we consider the decisions of our sister circuits, ʺwe are permitted ‐‐ 

 9    indeed, required ‐‐ to reach our own conclusionsʺ on issues of federal law.  

10    Desiano v. Warner‐Lambert & Co., 467 F.3d 85, 90 (2d Cir. 2006); see also Rates Tech. 

11    Inc. v. Speakeasy, Inc., 685 F.3d 163, 173‐74 (2d Cir. 2012) (ʺ[O]ur court is not 

12    bound by the holdings ‐‐ much less the dicta ‐‐ of other federal courts of 

13    appeal.ʺ).  But we ʺdefer conclusivelyʺ to another circuitʹs decision when it 

14    addresses a question of state law from a state within that circuit.  Desiano, 467 

15    F.3d at 90.  

16                    1.    Applicable Law of Specific Personal Jurisdiction 

17           The Supreme Court has set out three conditions for the exercise of specific 

18    jurisdiction over a nonresident defendant. See Bristol‐Myers Squibb Co. v. Superior 



                                                ‐ 11 ‐ 
       
 1    Court of California, San Francisco Cty., 137 S. Ct. 1773, 1785‐86 (2017). “First, the 

 2    defendant must have purposefully availed itself of the privilege of conducting 

 3    activities within the forum State or have purposefully directed its conduct into 

 4    the forum State.” Id. at 1785 (quoting J. McIntyre Machinery, Ltd. v. Nicastro, 564 

 5    U.S. 873, 877 (2011) (plurality opinion)). “Second, the plaintiff’s claim must arise 

 6    out of or relate to the defendant’s forum conduct.” Id. at 1786 (quoting 

 7    Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984)). “Finally, 

 8    the exercise of jurisdiction must be reasonable under the circumstances.” Id. 

 9    (citing Asahi Metal Industry Co. v. Superior Court of Cal., Solano Cty., 480 U.S. 102, 

10    113‐114 (1987)). 

11          At the first step, the minimum contacts inquiry is “satisfied if the 

12    defendant has ‘purposefully directed’ his activities at residents of the forum.” 

13    Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (quoting Keeton v. Hustler 

14    Magazine, Inc., 465 U.S. 770, 774 (1984)); see also Charles Schwab Corp. v. Bank of Am. 

15    Corp., 883 F.3d 68, 82 (2d Cir. 2018) (ʺ[M]inimum contacts . . . exist where the 

16    defendant purposefully availed itself of the privilege of doing business in the 

17    forum and could foresee being haled into court there.ʺ). 




                                                ‐ 12 ‐ 
       
 1          To meet the minimum contacts requirement, ʺthe defendantʹs suit‐related 

 2    conduct must create a substantial connection with the forum Stateʺ ‐‐ that is, the 

 3    ʺdefendant [it]selfʺ must create those contacts, and those contacts must be with 

 4    the ʺforum State itself,ʺ not simply with persons who reside there.  Walden v. 

 5    Fiore, 134 S. Ct. 1115, 1121‐22 (2014) (citation omitted).  Thus, although a 

 6    defendantʹs contacts with the forum state may be ʺintertwined with [its] 

 7    transactions or interactions with the plaintiff or other parties . . .[,] a defendantʹs 

 8    relationship with a . . . third party, standing alone, is an insufficient basis for 

 9    jurisdiction.ʺ  Id. at 1123; see also Bristol‐Myers Squibb, 137 S. Ct. at 1783 (2017) 

10    (same).  It is “insufficient to rely on a defendantʹs random, fortuitous, or 

11    attenuated contacts or on the unilateral activity of a plaintiff with the forum to 

12    establish specific jurisdiction.”  Waldman v. Palestine Liberation Org., 835 F.3d 317, 

13    337 (2d Cir. 2016) (quoting Walden, 134 S. Ct. at 1123) (internal quotation marks 

14    omitted).  

15          Nor is it sufficient for a plaintiff to show simply that a defendantʹs actions 

16    caused an ʺeffectʺ in the forum state where the defendant has not ʺexpressly 

17    aimed its conduct at the forum.ʺ  Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 

18    732 F.3d 161, 173 (2d Cir. 2013).  And “mere injury to a forum resident” is 



                                                ‐ 13 ‐ 
       
 1    insufficient. Walden, 134 S. Ct. at 1125; see also SongByrd, 206 F.3d at 181 (rejecting 

 2    specific personal jurisdiction over a defendant even if defendant’s action could 

 3    be viewed as a “but for” cause of relevant events in forum state); accord Noboa v. 

 4    Barceló Corporación Empresarial, SA, 812 F.3d 571, 572 (7th Cir. 2016) (“[T]he 

 5    pertinent question is whether the defendant has links to the jurisdiction in which 

 6    the suit was filed, not whether the plaintiff has such links ‐‐ or whether the loss 

 7    flowed through a causal chain from the plaintiffʹs contacts with the jurisdiction of 

 8    suit.ʺ).  Similarly, “the fact that harm in the forum is foreseeable . . . is insufficient 

 9    for the purpose of establishing specific personal jurisdiction over a defendant.”  

10    In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 674 (2d Cir. 2013). 

11          Where the underlying dispute involves a contract, we use a ʺhighly 

12    realisticʺ approach and evaluate factors such as “prior negotiations and 

13    contemplated future consequences, along with the terms of the contract and the 

14    partiesʹ actual course of dealing.” Burger King, 471 U.S. at 479.  

15          At the second step, we must be satisfied that “the litigation results from 

16    alleged injuries that ‘arise out of or relate to’ those activities.” Id. at 472 (quoting 

17    Helicopteros, 466 U.S. at 414). We have found that a claim arises out of forum 

18    contacts when defendant’s allegedly culpable conduct involves at least in part 



                                                ‐ 14 ‐ 
       
 1    financial transactions that touch the forum. Licci, 732 F.3d at 169‐70. And finally, 

 2    for the third step, once it is established that the defendant has minimum contacts 

 3    with the forum and the cause of action relates to or arises from those contacts, “a 

 4    court considers those contacts ʹin light of other factors to determine whether the 

 5    assertion of personal jurisdiction would comport with fair play and substantial 

 6    justice.ʹʺ  Charles Schwab, 883 F.3d at 82 (quoting Licci, 732 F.3d at 170).5   

 7                  2.     Application  

 8           We conclude that Plaintiff met the requirements summarized above for 

 9    establishing specific Indiana jurisdiction over Defendant in this case. The central 

10    tenets of Plaintiff’s theory of liability are that (i) Defendant breached 

11    Representation No. 8 of the MLPA that there were no restrictions on the use of 

12    the Indiana Property that would interfere with the mortgagor’s ability to make 

13    its payments or adversely affect the value of the Property and (ii) Defendant 

14    failed to comply with its contractual commitment to cure the breach. The 


                                                       
      5           Under the reasonableness inquiry, we evaluate the following factors:  (1) the 
      burden on the defendant, (2) the interests of the forum state, (3) the plaintiffʹs interest in 
      obtaining relief, (4) the ʺinterstate judicial systemʹs interest in obtaining the most 
      efficient resolution of controversies,ʺ and (5) ʺthe shared interests of the several States in 
      furthering fundamental substantive social policies.ʺ  Asahi, 480 U.S. at 113 (citations 
      omitted).  Although we consider a variety of factors, ʺthe ʹprimary concernʹ is ʹthe 
      burden on the defendant.ʹʺ  Bristol‐Myers Squibb, 137 S. Ct. at 1780 (quoting World‐Wide 
      Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)). 
                                                  ‐ 15 ‐ 
       
 1    restrictions imposed by the Hospital included the clause forbidding use of the 

 2    Property except for in a specified manner (which allegedly prevented the 

 3    mortgagor from obtaining a new tenant and thus caused it to default on payment 

 4    of the Loan), as well as the right of first refusal in favor of the Hospital (which 

 5    allegedly interfered with the mortgagor’s ability to pay the Loan and adversely 

 6    affected the value of the Property). Plaintiff alleges that Bank of America then 

 7    breached its commitments under Section 3(c) of the MLPA to either “cure such . . 

 8    . Breach . . . or, if such . . . Breach  . . . cannot be cured, [to] (i) repurchase the 

 9    affected Mortgage Loan at the applicable Purchase Price . . . or (ii) substitute a 

10    Qualified Substitute Mortgage Loan for such affected Mortgage Loan . ” App. At 

11    79.  Bank of America’s obligation to “cure” the breach, according to Plaintiff’s 

12    theory, required it, among other possibilities, to perform some act in Indiana 

13    such as obtaining the Indiana Hospital’s consent to relinquish the deed 

14    restrictions that prevented the mortgagor from meeting its Loan obligations.  

15           Defendant’s alleged breach of its contractual representations involved the 

16    existence of restrictions on the use and value of Indiana Property. In addition, the 

17    obligations expressly undertaken by Defendant under the MLPA were 

18    purposefully directed toward residents of Indiana, and the suit arose from and 



                                                  ‐ 16 ‐ 
       
 1    related directly to those Indiana contacts.  In view of Defendant’s undertaking of 

 2    those commitments in the terms of the contract here in question, we see no 

 3    reason why obliging Defendant to litigate this claim in Indiana would offend 

 4    traditional notions of fair play or substantial justice, or be unreasonable.  

 5    II.    Was the New York District Court Correct to Deny Plaintiff’s Motion to 

 6    Retransfer?  

 7           Plaintiff contends that if, as we have concluded, Bank of America was 

 8    subject to personal jurisdiction in the Indiana court, the Indiana court could not 

 9    lawfully transfer the venue of the action to New York under § 1631, because that 

10    statute authorizes transfer only for “want of jurisdiction.” Plaintiff contends 

11    accordingly that the New York district court should have granted its motion to 

12    send the case back to Indiana and that we should direct that this be done. We 

13    disagree. 

14           Such a ruling would fail to heed the Supreme Court’s sagacious warning in 

15    Christianson v. Colt Indus. Operating Corp., 486 U.S. 800 (1988). Confronting a 

16    similar circumstance, the Court cautioned, ʺ[T]ransferee courts that feel entirely 

17    free to revisit transfer decisions of a coordinate court threaten to send litigants 

18    into a vicious circle of litigation,ʺ culminating in a ʺperpetual game of 



                                              ‐ 17 ‐ 
       
 1    jurisdictional ping‐pong.ʺ  Id. at 816, 818.  Although Christianson differed slightly 

 2    in that the potentially dueling transfer orders were entered by coordinate courts of 

 3    appeals, as opposed to a court of appeals reviewing of a transfer order of a district 

 4    court in another circuit, that distinction does not lessen the pertinence or 

 5    importance of the Supreme Court’s observation.  

 6          If we were to direct that the case be retransferred to Indiana, eventual 

 7    review by the Seventh Circuit might well result in a ruling that that circuit, and 

 8    not ours, is authoritative on the reach of jurisdiction of the Indiana courts, a 

 9    reaffirmance of the Indiana district court’s original ruling that Bank of America is 

10    not subject to personal jurisdiction in Indiana, and a reinstitution of the original 

11    transfer to the district court in New York. Whether and where it would end 

12    could not be predicted. Such a scenario would be intolerable. Regardless of 

13    which court is correct in its appraisal of the jurisdiction question, such a duel 

14    between courts of transfers and retransfers would subject the parties to 

15    unacceptably mounting expenses and delays. If such occurs, the federal court 

16    system abjectly fails to perform its mission of deciding cases with reasonable 

17    speed and efficiency at reasonable cost to the parties. 




                                              ‐ 18 ‐ 
       
 1          The New York district court was sensitive to the Supreme Court’s warning 

 2    in rejecting Plaintiff’s motion for retransfer to Indiana. Citing Christianson, it 

 3    ruled that it would treat the Indiana court’s transfer of venue as the law of the 

 4    case. It reviewed the Indiana court’s decision with respect to the absence of 

 5    personal jurisdiction over Defendant in Indiana to the extent of ruling that it 

 6    found no clear error in that ruling, and thus denied the motion. While we are not 

 7    in complete agreement with the New York district court’s ruling (as explained 

 8    below) we entirely approve of its rejection of the motion to retransfer to Indiana. 

 9          Arguably, the standard for this court’s review of a transfer order of a 

10    district court in a different circuit differs from the standard to be exercised by the 

11    transferee district court.  As we noted in SongByrd, 206 F.3d at 178 n.7, it would 

12    be rare for the doctrine of the law of the case to commit a higher court to adhere 

13    to a ruling of a lower court. Nonetheless, as noted above, for this court to require 

14    retransfer to the Indiana district court based on our conclusion that the Indiana 

15    court erred would give rise to the same unacceptable use of the parties as a ping‐

16    pong ball as if the retransfer order were made by the transferee district court. 

17    Plaintiff has not shown that litigating in New York would subject it to any great 

18    inconvenience or unfairness. Allowing the case to remain in the Southern District 



                                               ‐ 19 ‐ 
       
 1    of New York, notwithstanding that the Indiana court’s transfer order was based 

 2    on a mistake of law, is a far lesser evil than subjecting the parties to the further 

 3    expense and delay of a retransfer, with the attendant risk of still further rounds 

 4    of transfers.  

 5           Because the transfer of venue was not available under § 1631, which 

 6    authorizes transfers only for want of jurisdiction, we think it is our best course to 

 7    treat the erroneous § 1631 transfer as a transfer under 28 U.S.C. § 1404(a) “[f]or 

 8    the convenience of [the] parties and witnesses, in the interest of justice.”6  The 

 9    interest of justice and the convenience of the parties are served by a transfer 

10    under § 1404(a) in that it spares the parties from the intolerable expenses, delays, 

11    and attendant burdens that would result from having the case batted back and 




                                                       
      6 “For the convenience of parties and witnesses, in the interest of justice, a district court 

      may transfer any civil action to any other district or division where it might have been 
      brought or to any district or division to which all parties have consented.” 28 U.S.C. 
      § 1404(a). While the Indiana district court expressly relied on § 1631 as authority for the 
      transfer, see U.S. Bank Nat’l Ass’n v. Bank of America N.A., No. 1:14‐cv‐01492, 2015 WL 
      5971126, at *10 (S.D. Ind. Oct. 14, 2015) (“[T]he Court concludes that it does not have 
      personal jurisdiction over Bank of America. As a result, the Court TRANSFERS this 
      case to the Southern District of New York, pursuant to 28 U.S.C. § 1631.”), the court also 
      observed, although making no findings relating to the convenience of the parties and 
      witnesses or the interest of justice, that transfer would also be appropriate under 
      § 1404(a). Id.  
                                                  ‐ 20 ‐ 
       
 1    forth from district to district, and that it positions a court to fulfill the mission of 

 2    the judicial system by deciding the case.  

 3          The New York district court denied the Plaintiff’s motion to retransfer on 

 4    the ground that the Indiana court’s transfer under § 1631 for want of jurisdiction 

 5    was not clearly erroneous. We see the issue somewhat differently.  To say that the 

 6    Indiana court’s transfer order was not clearly erroneous does not say it was not 

 7    erroneous.  Because Bank of America was subject to personal jurisdiction in the 

 8    Indiana court, that court’s transfer of venue under § 1631 was not in accordance 

 9    with law. Nonetheless, transfer of venue to the Southern District of New York 

10    would have been appropriate under § 1404(a). Giving regard to Plaintiff’s failure 

11    to show that it would suffer great harm in being compelled to litigate its case in 

12    New York instead of in the forum it chose, the unjust burdens that the courts 

13    would inflict on the parties by shuttling them back and forth between Indiana 

14    and New York, and the Supreme Court’s warnings in Christianson, we find it 

15    preferable to affirm the New York district court’s denial of retransfer on a 

16    different basis than that court relied on. Accordingly, we affirm the New York 

17    district court’s denial of Plaintiff’s motion for retransfer to Indiana, treating the 




                                                ‐ 21 ‐ 
       
 1    Indiana transfer order as if issued under § 1404(a) and finding such a transfer to 

 2    be lawful. 

 3    III.    Did the New York District Court Err in Granting Defendant’s Motion for 

 4    Judgment on the Pleadings under Rule 12(c)? 

 5            In denying Plaintiff’s motion to retransfer to Indiana, the New York 

 6    district court treated the Indiana court’s transfer order as lawful and efficacious 

 7    not only as a transfer of venue to New York, but also as a determination that 

 8    Bank of America was not subject to personal jurisdiction in the Indiana court and 

 9    that the case would accordingly be decided under the laws of New York, the 

10    transferee state. The court explained, “If a district court receives a case pursuant 

11    to a transfer under . . .  28 U.S.C. § 1631, for want of jurisdiction, it logically 

12    applies the law of the state in which it sits, since the original venue, with its 

13    governing laws, was never a proper option.” U.S. Bank Nat’l Ass’n v. Bank of 

14    America N.A., No. 15 Civ. 8153, 2016 WL 5118298, at *12 (S.D.N.Y. Sept. 20, 2016) 

15    (quoting Gerena v. Korb, 617 F.3d 197, 204 (2d Cir. 2010)). While we agree with 

16    that proposition, we find it has no application to this case because, in our view, 

17    Bank of America was subject to personal jurisdiction in the Indiana district court, 

18    and the original venue, with its governing laws, was a proper option. While we 



                                                ‐ 22 ‐ 
       
 1    affirm the New York district court’s denial of Plaintiff’s motion to retransfer to 

 2    Indiana, we do not affirm the propriety of the original transfer for want of 

 3    jurisdiction under § 1631. We instead affirm the transfer as if made under § 1404(a) 

 4    by a court that had jurisdiction of the case.   

 5          A transfer under § 1404(a) by a court that has jurisdiction of the case has 

 6    different consequences from a transfer under § 1631 by a court that lacks 

 7    jurisdiction of the case. Transfers under § 1404(a) by a court that has jurisdiction 

 8    are adjudicated in the transferee state under the law of the transferor state.  This 

 9    is to avoid the unfairness of having a discretionary transfer done for convenience 

10    change the law under which the case will be decided. See Van Dusen v. Barrack, 

11    376 U.S. 612, 633‐34 (1964); 17 Moore’s Federal Practice § 111.20[1][b] (3d ed. 

12    2018) (“[W]hen a case is transferred under Section 1404(a), Van Dusen requires 

13    the same choice of law analysis that would have been applied in the transferor 

14    court to be conducted in the transferee court, which may require the transferee 

15    court to apply its own law, the law of the transferor court, or some other state’s 

16    law.”). 

17          Under the New York district court’s analysis, Indiana’s 10‐year statute of 

18    limitations and its choice of law rules had no pertinence because the case was 



                                               ‐ 23 ‐ 
       
 1    never properly lodged in the Indiana court.  The transfer under § 1631 to New 

 2    York mandated the application of New York’s six‐year statute of limitations, 

 3    under which the suit was untimely. Our disposition requires that the New York 

 4    district court treat the case as one properly filed in Indiana, applying Indiana’s 

 5    choice of law rules to determine whether the suit was timely filed. We therefore 

 6    vacate the New York district court’s grant of Bank of America’s motion for 

 7    judgment on the pleadings. We express no view on the question whether the suit 

 8    was timely filed, when that question is judged under Indiana’s choice‐of‐law 

 9    rules, as appropriate for a suit properly brought in Indiana and subsequently 

10    transferred to New York under § 1404(a). 

11    IV.     Response to Judge Chin’s Concurrence 

12           Judge Chin’s concurring opinion expresses doubt whether Bank of America, 

13    as  the  successor  entity  following  its  merger  with  LaSalle,  is  subject  to  personal 

14    jurisdiction where LaSalle’s activities in relation to the events giving rise to liability 

15    would have subjected LaSalle to specific  jurisdiction in a suit alleging breach of 

16    LaSalle’s contracts. Our first answer is that this issue is not in the case, having been 

17    forfeited, and/or waived, by Bank of America. See United States v. Quiroz, 22 F.3d 

18    489, 490‐91 (2d Cir. 1994) (argument not raised on appeal is deemed abandoned, 



                                                 ‐ 24 ‐ 
       
 1    unless manifest injustice otherwise would result); see also Fed. R. Civ. P. 12(h)(1) 

 2    (“A  party  waives  a[]  defense  [of  lack  of  personal  jurisdiction]  by  .  .  .  failing  to 

 3    either: (i) make it by motion . . . or (ii) include it in a responsive pleading . . . .”). 

 4    Bank  of  America  has  not  argued  in  this appeal  that  it  is  not  subject  to  personal 

 5    jurisdiction  in  Indiana  for  that  reason.  Indeed,  so  far  as  we  are  aware,  Bank  of 

 6    America  has  never  raised  that  argument  in  this  litigation,  notwithstanding  its 

 7    persistent objection, based on other grounds, to personal jurisdiction in Indiana. 

 8    Its argument has been that it is not subject to Indiana jurisdiction because LaSalle, 

 9    in  negotiating  and  entering  the  contract  in  New  York,  did  not  subject  itself  to 

10    Indiana jurisdiction. In fact, in framing its arguments against Indiana jurisdiction, 

11    Bank  of  America  has  repeatedly  acknowledged  that  LaSalle’s  actions  in 

12    negotiating, drafting, and entering into the MLPA are imputed to Bank of America 

13    for  the  purpose  of  analyzing  where  Bank  of  America  is  subject  to  personal 

14    jurisdiction, effectively conceding that if LaSalle’s actions would make it subject to 

15    personal  jurisdiction  in  Indiana,  Bank of  America  is  also  subject.  See,  e.g.,  Br.  of 

16    Def.‐Appellee at 33; Def.’s Memo. Opp. Pl.’s Mot. Retransfer (App. 2772‐73); Def.’s 

17    Reply Memo. Supp. Mot. Transfer (App. 2191); Def.’s Memo. Supp. Mot. Transfer 

18    (App.  46);  see  also  Def.’s  Memo.  Opp.  Pl.’s  Mot.  Retransfer  (App.  at  2784) 



                                                    ‐ 25 ‐ 
       
 1    (recognizing that “[t]he Transferor Court correctly focused its analysis on [Bank of 

 2    America’s]  (and  LaSalle’s)  activities  with  respect  to  the  MLPA  and  PSA”  in 

 3    determining whether it had specific jurisdiction over Bank of America) (emphasis 

 4    added).  

 5           Because the issue is forfeited, we do not rule on it. We nonetheless observe 

 6    that we can see no reason why, in a suit to enforce a merger partner’s contract, the 

 7    entity that survives the merger should not be subject to personal jurisdiction in 

 8    whatever court the actions of the merger partner in relation to the contract would 

 9    have  made  the  merger  partner  subject.    Upon  a  merger  between  two  (or  more) 

10    corporations,  each  of  the  merger  partners  is  deemed  to  survive  in  the  merged 

11    entity,  and  the  surviving  entity  is  therefore  liable  for  the  liabilities  of  the 

12    corporations that joined in the merger. According to James D. Cox & Thomas Lee 

13    Hazen, 4 Treatise of the  Law of Corporations § 22:8, “A distinguishing feature of 

14    a  business  combination  carried  out  as  a  merger  or  consolidation  is  that  by 

15    operation  of  law  the  surviving  corporation  is  subject  to  all  the  liabilities  of  the 

16    acquired companies.” “In contrast,” the treatise explains, “when the combination 

17    is structured as an asset or stock purchase‐sale, absent special circumstances, the 

18    acquiring company is subject only to those liabilities it has agreed to assume.” Id.  



                                                   ‐ 26 ‐ 
       
 1    Because  a  successor  by  merger  is  deemed  by  operation  of  law  to  be  both  the 

 2    surviving corporation and the absorbed corporation, subject to all the liabilities of 

 3    the absorbed corporation, we see no reason to doubt that Bank of America, as the 

 4    surviving  entity,  would  be  subject  to  jurisdiction  in  Indiana  in  a  suit  based  on 

 5    breach of LaSalle’s contract if LaSalle’s Indiana‐directed actions in relation to the 

 6    contract would have made Lasalle subject to Indiana jurisdiction. (In contrast, the 

 7    theory of general jurisdiction would allow the suit against the successor by merger 

 8    only in those jurisdictions where the defendant corporation at the time of filing is 

 9    “essentially at home,” see Daimler AG v. Bauman , 517 U.S. 117, 122 (2014) and not 

10    in places where, prior to the merger, the absorbed merger partner was at home.) 

11           Furthermore,  if  the  rule  were  as  Judge  Chin  suggests,  the  rule  would  be 

12    subject to serious abuse: a corporation liable to suit in a state in which it does not 

13    wish to be sued could simply arrange a merger with a dummy corporation and 

14    thus avoid being subject to an undesired jurisdiction in the state where its actions 

15    incurred the liability. 

16           We think Judge Chin has misread the New York precedent he cites. He relies 

17    on  a  short  passage  from  BRG  Corp.  v.  Chevron  U.S.A.,  Inc.,  82  N.Y.S.3d  798,  799 

18    (N.Y. App. Div. 2018), which quotes from and adopts the rule stated in  Semenetz 



                                                 ‐ 27 ‐ 
       
 1    v.  Sherling  v.  Walden  Inc.,  801  N.Y.S.2d  78  (N.Y.  App.  Div.  2005),  aff’d  on  other 

 2    grounds 851 N.E.2d 1170 (N.Y. 2006). The line of authority Judge Chin cites does 

 3    not apply to successor liability that results from a merger. 

 4           What those New York decisions reveal is that the answer to our question—

 5    whether  liability  as  a  successor  in  interest  also  entails  being  subject  to  personal 

 6    jurisdiction  where  the  actions  of  the  predecessor  would  have  made  the 

 7    predecessor  subject—depends  on  the  basis  of  the  successor  liability.  The  fair 

 8    inference of the precedents is that, while successor liability based on acquisition of 

 9    a predecessor’s assets does not necessarily make the defendant also amenable to 

10    jurisdiction  where  the  predecessor’s  actions  would  have  made  the  predecessor 

11    subject to specific jurisdiction, the rule is different where the successor liability of 

12    the defendant derives from a merger with the predecessor. So far as appears from 

13    the  decisions,  none  of  Judge  Chin’s  cases  involves  successor  liability  based  on 

14    merger; nonetheless, these decisions imply, indeed virtually state, that where the 

15    successor  status  is  based  on  merger,  the  merged  entity  is  subject  to  jurisdiction 

16    wherever  its  merger  partner’s  actions  would  have  made  the  merger  partner  

17    subject in a suit based on the merger partner’s liability.  




                                                  ‐ 28 ‐ 
       
 1           In Semenetz, the plaintiff, who was injured in New York while operating a 

 2    sawmill brought a New York personal injury action for products liability against 

 3    an  Alabama  corporation  (identified  as  “Sawmills”),  which  had  purchased  the 

 4    assets of the company (“Edger”) that had sold the sawmill to plaintiff’s New York 

 5    employer. The plaintiff sought to impose both New York jurisdiction and liability 

 6    on Sawmills based on the argument that Sawmills, having purchased the assets of 

 7    Edger, was subject to “successor liability” under either the so‐called “product line” 

 8    or  “continuing  enterprise”  exceptions  to  “the  general  rule  [that]  a  corporation 

 9    which acquires the assets of another is not liable for the torts of its predecessor.” 

10    Semenetz, 801 N.Y.S.2d at 80. The Appellate Division ruled, “[T]he ‘product line’ 

11    and ‘continuing enterprise’ exceptions [to nonliability of successor entities] deal 

12    with  the  concept  of  tort  liability,  not  jurisdiction.”  Id.  at  81.  Therefore,  even 

13    assuming that Sawmills was liable under a products liability claim for the tort of 

14    Edger,  whose  assets  it  had  purchased,  its  successor  liability  did  not  render  it 

15    subject to New York jurisdiction, as Edger would have been. However, in the very 

16    next sentence, the decision explicitly “recognize[d]” that, in contrast, “in certain 

17    circumstances  the  successor  corporation  ‘may  inherit  its  predecessor’s 

18    jurisdictional  status,’”  and  cited  to  a  number  of  cases  addressing  those 



                                                 ‐ 29 ‐ 
       
 1    circumstances. Id. Among the cases cited by Semenetz with approval as discussing 

 2    circumstances where the successor to the predecessor’s liability also “inherits” the 

 3    predecessor’s jurisdictional status is Schenin v. Micro Copper Corp., 272 F. Supp. 523, 

 4    526 (S.D.N.Y. 1967), which recognized that, had the successor liability been based 

 5    on  merger  (as  opposed  to  successor  liability  based  on  purchase  of  assets),  the 

 6    successor would “inherit” the predecessor’s jurisdictional status. 

 7           The  Schenin  suit  was  brought  in  New  York  against  an  out‐of‐state 

 8    corporation, Micro Copper Corporation (“Micro”), as successor to the liability of 

 9    Vanura  Uranium  (“Vanura”),  on  the  theory  that  Micro,  having  purchased  the 

10    assets  of  Vanura,  was  not  only  liable  for  Vanura’s  liabilities  but  also  subject  to 

11    jurisdiction where Vanura would have been subject. The court ruled that where 

12    the  theory  of  successor  liability  is  based  on  the  successor’s  purchase  of  the 

13    predecessor’s assets, the successor is not rendered subject to jurisdiction where the 

14    predecessor would have been subject in such a suit. The court, however, explicitly 

15    contrasted successor liability based on purchase of the predecessor’s assets with 

16    successor  liability  based  on  a  merger  with  the  predecessor,  stating,  “The 

17    insurmountable hurdle in plaintiff’s path [in seeking to subject the defendant to 

18    New York jurisdiction on the basis of its successor liability] is the sound distinction 



                                                  ‐ 30 ‐ 
       
 1    in law between a statutory merger and an acquisition of assets.” Schenin, 272 F. 

 2    Supp. at 526. The court observed that the plaintiff “has sought through ambiguous 

 3    rhetoric and disproven implication” to represent Micro’s acquisition as a merger, 

 4    but had “failed to adduce a single shred of probative evidence that the transaction 

 5    . . . was anything but an acquisition of assets . . . .” Id. 

 6           In other words, while the holding of Semenetz was that successor liability on 

 7    the basis of the “product line” or “continuing enterprise” exceptions to successor‐

 8    nonliability  does  not  confer  on  the  successor  the  jurisdictional  status  of  the 

 9    predecessor, the decision explicitly recognizes that the rule is otherwise when the 

10    successor status results from merger with the predecessor.  

11           As  noted,  Judge  Chin  cites  a  sentence  from  BRG,  which  relies  on,  and 

12    substantially quotes from, the Semenetz precedent. In BRG, the plaintiff brought a 

13    New  York  suit  against  Valero  Energy  Corporation  (“Valero”),  a  foreign 

14    corporation, asserting liability to recover the costs of remediating environmental 

15    contamination  that  was  caused  by  Valero’s  “predecessor[]  in  interest.”  BRG,  82 

16    N.Y.S.3d at 798. The court of first instance had denied Valero’s motion to dismiss 

17    for lack of jurisdiction, reasoning that Valero “was the successor in interest to a 

18    company that was itself subject to personal jurisdiction in New York.” Id. at 799. 



                                                 ‐ 31 ‐ 
       
 1    The  Appellate  Division  reversed  explicitly  basing  its  decision  on  the  Semenetz 

 2    precedent, ruling that while Valero’s status as a successor might make it liable for 

 3    its predecessor’s tort, its successor status did not subject it to personal jurisdiction 

 4    in New York merely because its predecessor was so subject. BRG did not explain 

 5    the basis for deeming Valero a successor in interest to the tortfeasor. The decision 

 6    says nothing to suggest that Valero had merged with the predecessor. Because (a) 

 7    the BRG court deemed the Semenetz precedent to be controlling, (b) the Semenetz 

 8    court  had  distinguished  successorship  resulting  from  merger  from  the 

 9    successorship involved in that case, and (c) nothing in the BRG decision indicated 

10    that the defendant’s successor status resulted from merger with the obligor, BRG’s 

11    ruling  expressed  in  its  quotation  from  Semenetz  presumably  did  not  involve 

12    successorship through merger. If it had, the BRG ruling would have been contrary 

13    to the rule expressed by the Semenetz decision, which BRG purported to follow. 

14    Indeed, BRG recognized as per Semenetz that in some circumstances (unlike the 

15    facts of BRG) a successor entity does “inherit jurisdictional status.” Id. at 799. BRG 

16    therefore does not support the proposition that a successor by merger is not subject 

17    to jurisdiction where its merger partner’s actions  would have subjected the merger 

18    partner to jurisdiction for breach of its contracts.   



                                                ‐ 32 ‐ 
       
 1           Judge Chin may have been misled by the BRG’s slight misquotation of the 

 2    Semenetz precedent. In its critical sentence that was quoted in the BRG opinion, the 

 3    Semenetz  court  had  made  clear  that  it  was  “[t]he  ‘product  line’  and  ‘continuing 

 4    enterprise’ exceptions to the [nonliability of a successor that] deal with the concept 

 5    of  tort  liability,  not  jurisdiction.”  Semenetz,  801  N.Y.S.2d  at  81.  In  quoting  that 

 6    sentence from Semenetz, however, BRG changed Semenetz’s sentence to say, “The 

 7    ‘successor liability rule[s]’ deal with the concept of  tort liability, not jurisdiction.” 

 8    BRG, 82 N.Y.S.3d at 799 (emphasis added). The alteration of the Semenetz sentence, 

 9    if  considered  out  of  context,  could  suggest  that  successor  liability  never  entails 

10    successorship  to  the  predecessor’s  jurisdictional  status.  If  that  had  been  BRG’s 

11    meaning,  its  rule  would  have  been  contrary  to  the  Semenetz  holding.  BRG, 

12    however, made clear that it was adopting Semenetz’s rationale. Id. (“Plaintiffs do 

13    not challenge Semenetz’s holding or its rationale, nor do they ask us to chart our 

14    own course on this novel and unsettled jurisdictional issue.”).  

15           Nor is Judge Chin’s speculation supported by the Seventh Circuit case he 

16    cites. See Purdue Research Found. v. Sanofi‐Synthelabo, S.A., 338 F.3d 773 (7th Cir. 

17    2003).  In Purdue Research, the plaintiff sued a French corporation in Indiana for 

18    breach of contract. The plaintiff’s contract, however, was not originally with the 



                                                  ‐ 33 ‐ 
       
 1    French defendant. The contract had been assigned by the plaintiff’s contractual 

 2    counterpart to the French defendant in an asset purchase. The plaintiff sought to 

 3    justify subjecting the French defendant to Indiana jurisdiction on a successor‐in‐

 4    interest theory by reason of its purchase of the contract in question from an entity 

 5    that was subject to suit in Indiana. The Seventh Circuit upheld the District 

 6    Court’s dismissal for want of personal jurisdiction in Indiana. The court ruled 

 7    that the French defendant’s purchase of limited assets including the breached 

 8    contract from an entity that was subject to suit in Indiana did not render it 

 9    subject to Indiana jurisdiction as a successor. The court explicitly noted that the 

10    defendant “did not merge with [the seller of the assets] nor did it purchase all (or 

11    substantially all) of [the seller’s] assets,” implying that the result would be 

12    otherwise had either of these been true. Id. at 785. 

13                                      CONCLUSION 

14          For the reasons set forth above, we hereby (i) REVERSE the Indiana 

15    district court’s ruling that it lacked personal jurisdiction over Defendant; (ii) 

16    AFFIRM the New York district court’s denial of Plaintiff’s motion for retransfer 

17    to Indiana (treating the transfer order as one made under § 1404(a) of Title 28, 

18    rather than under § 1631); (iii) VACATE the judgment rendered in favor of 



                                               ‐ 34 ‐ 
       
1    Defendant on the basis of the untimeliness of the suit as judged under New York 

2    choice of law rules; and (iv) REMAND to the district court to adjudicate under 

3    the choice‐of‐law rules of Indiana.  




                                             ‐ 35 ‐ 
      
 1    CHIN, Circuit Judge, concurring: 

 2          I concur in the majorityʹs decision to affirm the denial of the motion to 

 3    retransfer, and agree that the case should be remanded for further proceedings. 

 4          I am not persuaded, on the present record, that Indiana had specific 

 5    personal jurisdiction over Bank of America.  Bank of Americaʹs contacts with 

 6    respect to the relevant contracts were in New York only.  The MLPA and PSA 

 7    were negotiated, drafted, and executed in New York, and include New York 

 8    choice‐of‐law clauses.  Bank of America is subject to personal jurisdiction in 

 9    Indiana, if at all, only because it is a successor‐by‐merger to LaSalle.  While a 

10    successor‐by‐merger is ʺsubject to all the liabilities of the acquired compan[y],ʺ 

11    James D. Cox & Thomas Lee Hazen, 4 Treatise of the Law of Corporations § 22:8 

12    (3d ed.), it is not always the case that an acquired companyʹs jurisdictional 

13    contacts can be imputed to the successor‐by‐merger.  Even though Bank of 

14    America is liable on the agreements, that does not mean that Bank of America is 

15    necessarily subject to suit in Indiana because of LaSalleʹs jurisdictional contacts.  

16    Compare BRG Corp. v. Chevron U.S.A., Inc., 82 N.Y.S.3d 798, 799 (App. Div. 4th 

17    Depʹt 2018) (ʺThe successor liability rule[s] deal with the concept of tort liability, 

18    not jurisdiction.  When and if [successor liability] is found applicable, the 
 1    corporate successor would be subject to liability for the torts of its predecessor in 

 2    any forum having in personam jurisdiction over the successor, but the [successor 

 3    liability rules] do not and cannot confer such jurisdiction over the successor in 

 4    the first instance.ʺ (alteration in original) (internal quotation marks omitted)), 

 5    with Purdue Research Found. v. Sanofi‐Synthelabo, S.A., 338 F.3d 773, 783 (7th Cir. 

 6    2003) (recognizing a predecessorʹs jurisdictional contacts may be imputed to a 

 7    successor corporation where the successor corporation is a mere continuation of 

 8    the predecessor or where the forumʹs successor liability laws would hold the 

 9    successor liable for the predecessorʹs actions). 

10          I do not believe, on the record before us, that it is clear that Indiana has 

11    specific personal jurisdiction over Bank of America.  I would, therefore, leave the 

12    question of personal jurisdiction to the district court in the first instance to decide 

13    after it determines the choice of law question.  See 4A Charles Alan Wright & 

14    Arthur R. Miller, Federal Practice and Procedure § 1069.4 (4th ed. April 2018 

15    Update) (ʺ[S]pecial problems are presented when [personal] jurisdiction over a 

16    defendant is justified by a related entityʹs contacts with the forum . . . . The very 

17    nature of these often difficult issues makes their resolution extremely fact 

18    dependent.ʺ). 



                                                 2 
       
1          Accordingly, I would remand for the district court to resolve the question 

2    of specific personal jurisdiction, in addition to the choice‐of‐law and statute of 

3    limitations issues. 

4     




                                               3